Citation Nr: 1455178	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-38 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left foot disorder, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to February 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2008, the Veteran testified during a Decision Review Officer (DRO) hearing at the RO.  A copy of the transcript is associated with the record. 

In August 2010, the Board remanded this case to the RO for further development.  The Board subsequently denied the instant claim in an August 2011 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  A June 2013 decision vacated the Board's August 2011 decision and remanded the matter to the Board for further adjudication.  In compliance with this decision, the Board remanded the claim in July 2014 for another VA examination.  The claim has now returned to the Board for appellate adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.
§ 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2014)


FINDING OF FACT

The Veteran's left foot disorder is not etiologically related to the Veteran's active service, and is not related to the service-connected left knee disability, or any other disease or injury incurred in or aggravated by active service.


CONCLUSION OF LAW

Service connection for a left foot disorder is not warranted.  38 U.S.C.A. 
§§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection for a left foot disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A June 2006 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in March 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a July 2014 medical examination to obtain an opinion as to whether his left foot disorder was the result of his service-connected left knee disability.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Service Connection 

The Veteran claims he is entitled to service connection for a left foot disorder, which he asserts began as a result of his service-connected left knee disability.  For the reasons that follow, the Board finds that service connection for the Veteran's left foot disorder is not warranted, either on a direct or secondary basis.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  However, calcaneal spurs and calcifications of the proximal phalanx are not included in the listed disease under § 3.309, and therefore service connection is not available under § 3.303(b).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran's STRs are silent for complaints of foot problems.  

In his May 2006 Claim, the Veteran contended that nerve pressure was being placed on his left foot because of his service connected left knee disability.  Furthermore, in his December 2008 VA Form 9, the Veteran asserted that the numbness and instability in his left foot was the result of residual tissue damage from his prior left knee surgery.  The Veteran also stated that he could not put weight on his left foot or get up from a seated position without relying on a cane or piece of furniture to assist him.

A February 2007 VA examination report indicates the Veteran's gait was antalgic and that there was evidence of abnormal weight bearing by the Veteran.  A March 2007 VA treatment record indicates that the Veteran's left foot had calcaneal spurs, but otherwise the Veteran s foot was unremarkable for his age and degenerative joint disease was ruled out.

The Veteran participated in a VA examination in October 2008.  The Veteran stated he served as a mail hauler for 28 years and reported increased left foot weakness when using the clutch while driving.  The Veteran reported limitations on standing whereby he could only stand for 3 to 8 hours with short rest periods.  The Veteran also reported he was only able to walk a quarter mile before stopping.  The Veteran's gait was noted to be antalgic, and as such, he uses a cane for balance.  The VA examiner noted there to be evidence of abnormal weight bearing by the Veteran and there were callus formations on the plantar aspect of his entire left heel.  Otherwise, there was no objective evidence of painful motion, swelling, tenderness, instability or weakness of the left foot.

The Veteran participated in another VA examination in August 2010.  The Veteran stated that his left foot began bothering him after he had left knee surgery during active duty service in 1953.  The Veteran claimed that his left foot hurt him all the time, though he was unable to report date of onset. The Veteran denied having surgery on the left foot, or any treatment, including inserts. He denied taking any medication for foot pain, and noted that his main complaint was that his foot gave out.  He denied sharp pain in the foot, but reported the symptoms were worsened by walking, sitting and standing, though the Veteran was unable to state how long he could walk or stand. The Veteran endorsed use of a cane for balance, but stated it was not for foot pain. The Veteran noted he last worked as a mail hauler, but stated his foot did not bother him while driving.

Upon physical examination of the left foot, the Veteran was able to wiggle his toes without any pain and there was no foot edema.  The Veteran was noted to have an antalgic gait and relies on a cane for balance.  It was also noted that when walking, the Veteran puts a little more weight on his right foot than his left foot.  The Veteran did not show any evidence of foot instability on ambulation.  The VA examiner noted the presence of a heel callus on the Veteran s left foot and dystrophic toenails on toes 1 and 5.  The VA examiner also noted no areas of palpable tenderness on the Veteran s left foot.  An examination of the Veteran's left knee revealed mild medial and lateral ligamentous instability.  Based on the aforementioned examination, the Veteran was diagnosed with calcaneal spurs of the left foot and left knee degenerative joint disease. 

After reviewing the entire claims file in addition to evaluating the Veteran's history and physical examination results, the VA examiner opined that degenerative joint disease of the left knee would not cause calcaneal spurs nor would left knee degenerative joint disease cause a worsening of calcaneal spurs. 

The Veteran participated in another VA examination in May 2011 administered by
the August 2010 VA examiner.  Veteran reported that his foot had bothered him since he had knee surgery in 1953.  He denied surgery or treatment for his foot.  He denied use of inserts for his foot, but stated that his shoe had been "built up" for his knee in the past.  He stated he was not on any medication for foot pain.  The Veteran noted that his chief complaint was that of his foot feeling tired and having a "giving out" feeling, which was made worse by walking on concrete floors, and relieved by soaking it in water.  He denied flares, or effects on activities of daily living.  X-rays were taken of the Veteran's left foot, which indicated the presence of calcaneal spurs as well as radiopaque foreign body or calcium soft tissue proximal phalanx of the fifth toe.  Based on the results of the x-ray report, the August 2010 VA examiner diagnosed the Veteran with left calcaneal spur, left foot radiopaque foreign body or calcium soft tissue proximal phalanx fifth toe.  After reviewing the Veteran's entire claims file in combination with the x-ray report, the August 2010 VA examiner stated that he could not see how the Veteran's left knee disability was the cause of the above referenced radiographic findings, and as such, opined that it is less likely as not that the Veteran's left knee disability was the cause of the calcaneal spurs on his left foot.

Again in July 2014, in accordance with the CAVC decision, the Veteran underwent another VA examination for his left foot.  The Veteran stated that his feet got numb, but had no other foot complaints aside from nail fungus.  The Veteran did not report pain of the foot being elevated on examination.  The Veteran also denied flare-ups or any functional loss or functional impairment of the foot being elevated on examination.  The examiner noted the Veteran did not have pain of the feet, either on use or manipulation, and did not have characteristic calluses.  The Veteran had no extreme tenderness of plantar surfaces, or decreased longitudinal arch height on weight bearing, objective evidence of marked deformity, or marked pronation.  The Veteran had no symptoms of hallux valgus or hallux rigidus, and had never undergone foot surgery.  There was no functional loss when the foot was used repeatedly over a period of time, though the Veteran did endorse use of a cane and a walker.  Imaging results showed no degenerative or traumatic arthritis.  The examiner concluded that the Veteran's left foot calcaneal spur and calcification of the proximal phalanx of the fifth toe was not caused or aggravated beyond its natural progression by the Veteran's left knee disability.  The examiner explained that a plantar spur is caused by traction from the plantar fascia which has no anatomic or biomechanic relationship to the knee.  Further, the radiopaque body (calcium or other metal) noted on the x-ray was also not a result of the Veteran's knee disability, as there was no anatomic or physiologic reason for this to happen.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds the Veteran's current left foot disorder is not directly related to service.  There is no medical or lay evidence in support of such a nexus.  The Veteran has never reported experiencing any injury or treatment for his left foot while in service, and his STRs are silent for any treatment or complaints of a left foot disorder in service.  As such, the Board finds there was no in-service incurrence or aggravation of a disease or injury relating to the left foot, and, accordingly, service connection on a direct basis is not available for the Veteran's left foot disorder.

With respect to the Veteran's contentions that his left foot disorder is a result of his service-connected left knee disability, the Board finds that the preponderance of the evidence shows the Veteran's diagnosed left foot plantar spur and radiopaque body are not proximately due to or the result of his service connected left knee disability, either causally or by aggravation.  

In the case at hand, the July 2014 examiner is qualified through education, training, and experience to provide competent medical evidence under 38 C.F.R. 
§ 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file and interviewed and examined the Veteran.  He supported his opinion through citation to the Veteran's pertinent medical history, explaining his basis for finding that the current left foot calcaneal spur and calcification of the proximal phalanx of the fifth toe is not the result of the Veteran's service-connected left knee disability.  The July 2014 opinion is in agreement with the prior VA opinions provided in August 2010 and May 2011, and supported by a well-reasoned rationale.  Specifically, the examiner explained that the Veteran's plantar spur was caused by traction from the plantar fascia, and neither the plantar spur, nor the radiopaque body had an anatomic or biomechanic relationship to the left knee.  For these reasons, the Board finds the July 2014 VA examiner's opinion to be highly probative to the question at hand.  Though there are VA treatment records pertaining to the Veteran's disability, none offer an etiological opinion and do not support a finding of nexus between the Veteran's current disability and his left knee disability.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his service-connected left knee disability and his current left food disorder.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a lay person, the Veteran is not competent to offer testimony on the complex medical question of the etiology of his plantar spur and radiopaque body. 

With respect to the continuity question, the Board notes that the Veteran himself has asserted that his foot disorder began after he had left knee surgery during active duty service in 1953, and has continued since that time.  While the Veteran credibly believes that his current left foot disorder is related to his left knee disability, his lay evidence is outweighed by the medical opinion evidence for the reason set forth above. 

In summary, the Board finds that the Veteran is not entitled to service connection on any basis for a left foot disorder.  The most probative evidence shows that the Veteran's current left foot disorder is not etiologically related to active service or to his service-connected left knee disability.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a left foot disability is not warranted.


ORDER

Entitlement to service connection for a left foot disorder, to include as secondary to a service-connected left knee disability is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


